DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-4, 8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furry (US 20160377276) in view of Miller (US 2017/0070090), Recker (US 20120080944), Padro (US 20140085922 A1), Chien (US 9033569), and Strods (US 9892630 B1)

With regards to claim 1. Furry disclose(s):
A receptacle (figs 1-6) comprising: 
a housing (see housing having front cover in fig 1-5) having a front cover (see front cover of receptacle ); 
an outlet (see 106 in figs 4-5) having an outlet face (102) located on the front cover (see front cover of receptacle in figs 1-5); 

a light (101; figs 4-5; [0047]) configured to project light through the front cover (see light 101 in front cover of receptacle in figs 4-5), 
a photosensor (103; figs 4-5; [0047]) configured to detect light and output a light signal corresponding to the detected light (the examiner takes the position that a light sensor involves photo sensing means; [0047]), 
a motion detector 

receive the light signal from the photosensor (see 4 receiving signals from 5; fig 6), 
receive the motion signal from the motion detector (see 4 receiving signals from 6/7; fig 6)), 
compare the light signal to a light signal threshold, compare the motion signal to a motion signal threshold, and activate the light, when the light signal crosses the light signal threshold and the motion crosses the motion signal threshold, and 
allow power to the outlet when the light signal crosses the light signal threshold and the motion crosses the motion signal threshold (“When the day light sensor 5 detects low ambient light signal and detects a PWM activation signal or motion signal, a activation signal is sent to the electronic switch 8 to enable power to energize the LED light 9” [0048]; “If the PWM detector 4 detects an activation PWM modulated signal and/or motion sensor signal and ambient low light levels, it can output a PWM modulated activation signal increasing from 0% to 100% duty cycle at 15 khz sent to the electronic switch 8 to enable power to energize the LED lighting 9 causing the LED light 9 to fade from dark to bright” [0052]; the examiner takes the position that activating light based on a “low ambient light” and “motion signal” involves a comparison with corresponding thresholds) (see also 4 controlling switch 8 and light 9 according light sensor 5 and motion sensor 7; fig 6); (see “In addition drawing 6 is showing AC input 1 connected to the AC switch 11 which is connected to AC power terminal 12. When the PWM and daylight detector energizes the switch 8 it also energizes the AC switch 11 allowing AC power to flow from AC input 1 to AC output terminal 12” [0051])
Furry does not disclose(s):

wherein a brightness of the light is determined by the user-input; 
the sensitivity of the photosensor determined by the user-input;
the sensitivity of the motion sensor determined by the user-input;
the projected light further configured to be adjusted directionally;
the motion detector having a 180 viewing angle; 
the controller connected to the user input; 
the controller having a memory and an electronic processor, 
wherein the light is activated for the on time
Miller teaches:
A receptacle (figs 1-2, 5-7) comprising: 
a housing having a front cover (see housing of 100 with front cover 120; fig 1); 
an outlet located (see top outlet 104; fig 1) on the front cover (120; fig 1); 
a light (116; fig 1) configured to project light through the front cover (120) ([0034]); 
a photosensor (216; fig 2) configured to detect light and output a light signal corresponding to the detected light (see “light detector” [0046]); 
a motion detector (216; fig 2) configured to detect motion and output a motion signal corresponding to the detected motion (see “motion sensor” [0046]); and 
a controller (220, 224; fig 2) connected to a user input (112 [0052]), the controller having a memory (224; fig 2) and an electronic processor (220; fig 2), the controller configured to 
receive the light signal ([0040, 0046]; see [0045] for controller receiving signals of sensors; see also 220 receiving signals from 216), 

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the receptacle of Furry by implementing the instructions for controlling a receptacle within a controller connected to a user input  and having a memory and an electronic processor as disclosed by Miller in order to centralize functions of multiple elements within a single unit while storing sensed information and interacting with a user as suggested by Miller ([0037, 0040, 0052]).
Furry as modified by Miller does not disclose(s):
a user-input located within the housing, wherein the user-input includes one or more dials; the user-input configured to receive an input from a user corresponding to an on time of the guide lights;
wherein a brightness of the light is determined by the user-input; 
the sensitivity of the photosensor determined by the user-input;
the sensitivity of the motion sensor determined by the user-input;
the projected light further configured to be adjusted directionally;
the motion detector having a 180 viewing angle; 
wherein the light is activated for the on time
Recker teaches:
A wall light (fig 31 [0432]) comprising:
the motion detector having a 180 viewing angle; (“ultrasonic motion sensor may operate at 40 KHz, have a 180 degree viewing angle and have a range of operation of 7 meters” [0567])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device of modified Furry by implementing the motion sensor having 180 viewing angle as disclosed by Recker in order to improve sensitivity and accuracy by being less sensitive to dust, dirt, or other similar environment as suggested by 
Further, it would have been obvious to one of ordinary skill in the art to substitute one known element (motion sensor of Furry) for another known equivalent element (motion sensor of Recker) resulting in the predictable result of controlling a wall light (Recker) such a receptacle of Furry according to motion sensing feedback.
Furry as modified by Miller and Recker does not disclose(s):
a user-input located within the housing, wherein the user-input includes one or more dials; the user-input configured to receive an input from a user corresponding to an on time of the guide lights;
wherein a brightness of the light is determined by the user-input; 
the sensitivity of the photosensor determined by the user-input;
the sensitivity of the motion sensor determined by the user-input;
the projected light further configured to be adjusted directionally;
wherein the light is activated for the on time
Padro teaches
A receptacle (fig 3) comprising: 
a light (72; [0047]; see also figs 4 and 5 for directionality through 94, [0050]) configured to project light through a front cover (see 22 in fig 5), the projected light further configured to be adjusted directionally (“light conducting members 72 can have other suitable shapes with one or more surfaces capable of projecting a beam of light in a selected direction so that adjusting the position of the light conducting members enable focusing the light beam to a selected target area” [0051]; see also 100 [0049]);

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device of modified Furry by implementing the projected light further configured to be adjusted directionally as disclosed by Padro in order to allow to a user to manually adjust the light to a desired direction without special tools as taught/suggested by Padro [0012].
Furry as modified by Miller, Recker, and Padro does not disclose(s):
a user-input located within the housing, wherein the user-input includes one or more dials, the user-input configured to receive an input from a user corresponding to an on time of the guide lights;
wherein a brightness of the light is determined by the user-input; 
the sensitivity of the photosensor determined by the user-input;
the sensitivity of the motion sensor determined by the user-input;
wherein the light is activated for the on time
Chien teaches
a user-input (see 1-1d, 1-1e, 1-1f; fig 1a) located within a housing (fig 1a), wherein the user-input includes one or more dials (see 1-1d, 1-1e, 1-1f; fig 1a), the user-input configured to receive an input from a user corresponding to an on time of the guide lights (“light turn-on duration” [col 3 lines 16-24]);
wherein a brightness of the light is determined by the user-input; the sensitivity of the photosensor determined by the user-input; the sensitivity of the motion sensor determined by the user-input ([col 3 lines 54-65]);
activate the light when the light signal crosses the light signal threshold and the motion crosses the motion signal threshold, wherein the light is activated for the on time, wherein the 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device of modified Furry by implementing the  user-input located within the housing, wherein the user-input includes one or more dials; wherein a brightness of the light is determined by the user-input, the user-input configured to receive an input from a user corresponding to an on time of the guide lights;  the sensitivity of the photosensor determined by the user-input; the sensitivity of the motion sensor determined by the user-input as disclosed by Chien in order to manually personalize an activation of a light source while improving flexibility of the application according to as suggested by Chien ([col 4 lines 7-11]).
Furthermore, one of ordinary skill in the art could have applied the known "improvement" technique of Chien (determining brightness of  a light, sensitivity of a motion sensor, and sensitivity of a light sensor via a user interface) in the same way to the "base" device (receptacle with an adjustable light according to motion sensor, and light sensor) and the results would have been predictable to one of ordinary skill in the art because the combination would improve flexibility of the application of the receptacle with an adjustable night light.
Furry as modified by Miller, Recker, Padro, and Chien does not disclose(s):
The user input located on the PCB, the motion detector located on the PCB, the controller located on the PCB
Strods teaches
The user input located on the PCB (“input devices” [col 40 lines 21-30]), the motion detector and other multiple components located on the PCB (“proximity sensors” [col 40 lines 21-30]), the controller located on the PCB [col 41 lines 3-6]
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device of modified Furry by implementing 

With regards to claim 2. Furry as modified disclose(s):
The receptacle of claim 1, 
Chien further discloses
wherein the controller activates the light for a predetermined time period ([col 3 lines 9]) (“light turn-on duration” [col 3 lines 16-24]).

With regards to claim 3. Furry as modified disclose(s):
The receptacle of claim 2, 
Chien further discloses
wherein the predetermined time period is set via the user input ([col 3 lines 12] “to meet consumer demand”) (“light turn-on duration” [col 3 lines 16-24]).

With regards to claim 4. Furry as modified disclose(s):
The receptacle of claim 1, 
Padro further discloses
wherein the photosensor is located proximate a lens of the front cover (see lens in fig 6; [0045]).

With regards to claim 8. Furry as modified disclose(s):
The receptacle of claim 1, 
Miller further disclose(s):
further comprising a second outlet located on the front cover (see two outlets in fig 1).  


With regards to claim 11. Furry as modified disclose(s):
The receptacle of claim 1, 
Furry further disclose(s):
wherein the housing further includes a rear cover (see backside of 100) having a line terminal and a line terminal screw configured to electrically connect to a line (see screws 107 in the figures; see [0049, 0051] for being connected to AC; the examiner takes the position that “AC power” involves at least one line).

With regards to claim 12. Furry as modified disclose(s):
The receptacle of claim 1, 
Furry further disclose(s):
further comprising a ground yoke/bridge assembly having mounting ears (see ears/support around top and bottom screws in receptacles of fig 4-5).  

With regards to claim 13. Furry as modified disclose(s):
The receptacle of claim 1, 
Furry further disclose(s):
wherein the housing includes a rear cover configured to be secured within an electrical box (see receptacles of figs 4-5 with front and rear covers, see rear covers supporting terminals/screws on side/rear of receptacle of figs 4-5).  

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furry (US 20160377276) in view of Recker (US 20120080944), and Chien (US 9033569).

With regards to claim 14. Furry disclose(s):
A method of controlling a receptacle including an outlet having an outlet face (102), (figs 1-6)  
the method comprising: 
receiving, via a photosensor (103; figs 4-5; [0047]) configured to detect light and output a light signal corresponding to the detected light, a light signal [0047]; 
receiving, via a motion sensor (104; fig 4-5) 

comparing, via a controller (see 4; fig 6), the light signal to a light signal threshold (“detect low ambient light” [0048]);
comparing, via the controller (see 4; fig 6), the motion signal to a motion signal threshold ([0048]; the examiner takes the position that a detection of motion involves comparison of a sensed valued with a threshold); and 
activating a guide light of the receptacle when the light signal crosses the light signal threshold and the motion crosses the motion signal threshold;
allowing power to the outlet when the light signal crosses the light signal threshold and the motion crosses the motion signal threshold (“When the day light sensor 5 detects low ambient light signal and detects a PWM activation signal or motion signal, a activation signal is sent to the electronic switch 8 to enable power to energize the LED light 9” [0048]; “If the PWM detector 4 detects an activation PWM modulated signal and/or motion sensor signal and When the PWM and daylight detector energizes the switch 8 it also energizes the AC switch 11 allowing AC power to flow from AC input 1 to AC output terminal 12” [0051])

 Furry does not disclose(s):
the second sensor having a 180 viewing angle,
receiving, via a user-input, sensitivity of the first sensor and a sensitivity of the second sensor, a brightness of a guide light; and an on time of the guide lights;
wherein the user-input is located within a housing of the guide light, and wherein the user-input includes one or more dials.
activating the guide light of the receptacle, for the on time;
Recker teaches:
A method of controlling a wall light, (fig 31 [0432])  
receiving, via a second sensor having a 180 viewing angle, a motion signal (“ultrasonic motion sensor may operate at 40 KHz, have a 180 degree viewing angle and have a range of operation of 7 meters” [0567])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Furry by implementing the second sensor having 180 viewing angle as disclosed by Recker in order to improve sensitivity and 
Further, it would have been obvious to one of ordinary skill in the art to substitute one known element (second sensor being a motion sensor of Furry) for another known equivalent element (second sensor being a motion sensor of Recker) resulting in the predictable result of controlling a wall light (Recker) such a receptacle of Furry according to motion sensing feedback.
Furry as modified by Recker does not disclose(s):
receiving, via a user-input, sensitivity of the first sensor and a sensitivity of the second sensor, a brightness of a guide light; and an on time of the guide lights;
wherein the user-input is located within a housing of the guide light, and wherein the user-input includes one or more dials;
activating the guide light of the receptacle, for the on time;
Chien teaches
receiving, via a user-input (see 1-1d, 1-1e, 1-1f; fig 1a), sensitivity of the first sensor and a sensitivity of the second sensor, and a brightness of a light ([col 3 lines 54-65]); and an on time of the lights (“light turn-on duration” [col 3 lines 16-24]);
wherein the user-input (see 1-1d, 1-1e, 1-1f; fig 1a) is located within a housing (fig 1a) of the guide light (fig 1a), and wherein the user-input includes one or more dials (see 1-1d, 1-1e, 1-1f; fig 1a);
activating the light for the on time (“light turn-on duration” [col 3 lines 16-24]);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of modified Furry by receiving, via a user-input, sensitivity of the first sensor and a sensitivity of the second sensor, a brightness of a light and an on time of the lights; wherein the user-input is located within a housing of the guide 
Furthermore, one of ordinary skill in the art could have applied the known "improvement" technique of Chien (determining brightness of  a light, sensitivity of a motion sensor, and sensitivity of a light sensor via a user interface, on time or the light) in the same way to the "base" method (controlled receptacle with an adjustable light according to motion sensor, and light sensor) and the results would have been predictable to one of ordinary skill in the art because the combination would improve flexibility of the application of the receptacle with an adjustable night light.
Furry as modified by Recker, and Chien does not disclose(s):
The user input located on the PCB, the motion detector located on the PCB, the controller located on the PCB, wherein the PCB is located within the housing,
Strods teaches
The user input located on the PCB (“input devices” [col 40 lines 21-30]), the motion detector and other multiple components located on the PCB (“proximity sensors” [col 40 lines 21-30]), the controller located on the PCB [col 41 lines 3-6], the photosensor located on the PCB (“light sensor” [col 40 lines 21-30]), wherein the PCB is located within the housing (see 1424 housed in fig 14)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device of modified Furry by implementing multiple components such sensors within a PCB as disclosed by Strods in order to reduce and optimize manufacturing process  as suggested by Strods ([col 41 lines 3-6]).
Examiner note: a controller is a something that controls or has power or authority to control i.e. 4 in fig 6 of Furry.

With regards to claim 15. Furry as modified disclose(s):
The receptacle of claim 1, 
Chien further discloses
wherein the guide light of the receptacle is activated for a predetermined time period [col 3 lines 9] (“light turn-on duration” [col 3 lines 16-24]).

With regards to claim 16. (Original) Furry as modified disclose(s):
The method of claim 15, 
Chien further discloses
wherein the predetermined time period is set via a user input [col 3 lines 12] “to meet consumer demand” (“light turn-on duration” [col 3 lines 16-24] , [col 3 lines 54-65]).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable Furry (US 20160377276) in view of Miller (US 2017/0070090), Recker (US 20120080944), Padro (US 20140085922 A1), Chien (US 9033569), and Strods (US 9892630 B1) as applied to claim 1 above, and further in view of Martinez (US 20180337495).

With regards to claim 5. Furry as modified disclose(s):
The receptacle of claim 1, 
Furry as modified does not disclose(s):
wherein the motion detector is located proximate a lens of the front cover.
Martinez teaches:
a receptacle (fig 2), 
wherein the motion detector ([0022]) is located proximate a lens (240; fig2) of the front cover(see front cover in fig 2).


With regards to claim 6. Furry as modified disclose(s)
The receptacle of claim 1, 
Furry as modified does not disclose(s):
wherein the photosensor and the motion detector are located proximate a lens of the front cover.
Martinez teaches:
a receptacle (fig 2), 
wherein the photosensor and the motion detector ([0022]) are located proximate a lens of the front cover (see front cover in fig 2).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the photosensor and the motion detector within the receptacle of Furry by implementing the photosensor and the motion detector proximate a lens of a front cover as disclosed by Martinez in order to improve physical protection of the sensor while maintaining accurate calibration as suggested by Martinez ([0020]).

With regards to claim 7. Furry as modified disclose(s):
The receptacle of claim 1, 
Furry further discloses:
wherein a motion detector (104; fig 4 [0048]) is located proximate a first portion of a front cover (see portion of front cover corresponding to 104 of fig 4) and the photosensor (103; fig 4; 
Furry as modified does not disclose(s):
the motion detector is located proximate a first lens of the front cover and the photosensor is located proximate a second lens of the front cover.
Martinez teaches:
a receptacle (fig 2), 
wherein the photosensor and the motion detector ([0022]) are located proximate a lens of the front cover (see front cover in fig 2).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the photosensor and the motion detector located in different sections of modified Furry by implementing each of them proximate to a corresponding lens of the front cover as disclosed by Martinez in order to individually improve physical protection of each of the sensors while maintaining accurate calibration as suggested by Martinez ([0020]).

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the prior arts of records fail to disclose "the user-input configured to receive an input from a user corresponding to an on time of the guide lights" and a controller configured to "activate the light when the light signal crosses the light signal threshold and the motion crosses the motion signal threshold, wherein the light is activated for the on time," as recited in amended independent claim 1.  The examiner respectfully disagrees; Chien discloses a user-input (see 1-1d, 1-1e, 1-1f; fig 1a), Chien also discloses that such user-input adjust some sensitivity of a motion/photo sensor and a time duration of a light turn on (“light turn-on duration” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RENAN LUQUE/Primary Examiner, Art Unit 2844